DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
a.	[0087] line 5, “block 603B and 603C” should be “block 630B and 630C”.
b.	[0091] line 4, “selector 630B or 620C” should be “selector 630B or 630C”.
Appropriate correction is required.
Claim Objections
Claim 2-5 objected to because of the following informalities: 
“The method of 1” should be “the method of claim 1”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The system claim 9 are addressed before the method claim 2 and the product claim 16.
Regarding claim 9, recites “add or subtract the mantissas for each of the two products according to a sign of the addend and the two products”. Examiner is unable to map the claimed for each of the two products” as in the claim does not depend on the sign of the addend. Such lack of correspondence with the instant specification renders the claim unclear and indefinite.

Regarding claim 2 and 16, they recite a method claim and a product claim that are corresponding to the system claim 9. Therefore, they are rejected for the same reasons.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim , and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, [0038] and [0079], the specification recites “depending on the sign of the addend and products, add or subtract the aligned mantissas (e.g. fractions)”. In another 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea with significantly more.
The system claims 8-14 are addressed before the method claims 1-7 and product claims 15-20.
Regarding claim 8, recites a system for implementing a FMMA unit to perform multiply-multiply add operation. 
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), claim 8 recites a FMMA unit to determine, in parallel, mantissas for two products, an exponent difference of the two products serving as an alignment shift amount for a product of the two products having a P201808038US0143smallest exponent, and an alignment shift amount for an addend relative to an alternative product of the two product having a larger exponent; align the addend relative to the alternative product having the larger exponent; and align the product having the smallest exponent relative to the alternative product having the larger exponent according to the alignment shift amount. Such limitations explicitly cover mathematical relationship/calculation, such as performing multiplication to produce two product, and 
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a system comprises one or more computers with executable instructions that when executed cause the system to perform multiply-multiply accumulate operation. However, these elements are recited at a high level of generality, i.e. as generic computer components performing generic computer functions such as executing instructions to perform certain operation. Such elements fail to provide meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components. Thus, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to the step 2A prong two, the additional elements in the claim amount to no more mere instructions to apply the exception. The claim does not provide an inventive concept. Accordingly, the claim is not patent-eligible under 35 U.S.C 101.

Regarding claims 1 and 15, they are method claim and product claim that corresponding to the apparatus claim 8. Thus, the same analysis used to reject claim 8 under 35 U.S.C. 101 also apply to claim 1 and 15.
 
Dependent claims 2-7, 9-14, and 16-20 are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on 1, 8, and 15, respectively, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbal et al (US - 20140052968 hereinafter Corbal) in view of Galal (US - 20140188966).
The system claims 8-13 are addressed before the method claims 1-6 and the product claims 15-19.

Regarding claim 8, Corbal teaches a system for implementing a fused multiply-multiply-accumulate ("FMMA") unit in a computing environment (Corbal, figure 3A shows the circuitry within an execution unit that can perform a VSMADD instruction), comprising: 
one or more computers with executable instructions that when executed cause the system to (Corbal, figure 13 [00162] shows an exemplary system 1300 in accordance with an embodiment of the present invention, as shown in figure 13, multiprocessor system 1300 include processor 1370 and co-processor 1380 to execute the instructions. [0167] Storage 1328 include instructions/code and data.)
determine, in parallel, mantissas for two products (Corbal, figure 3A, [0033] fused multiplier 313 includes two “side-by-side” multipliers to produce partial product terms (a*V2[]) and (b*V3[]) simultaneously. [0035] floating point operands observed in fig. 3A correspond to mantissa values)
Corbal does not explicitly teaches the exponent difference of the two products serving as an alignment shift amount for a product of the two products having a smallest exponent, and an alignment shift amount for an addend relative to an alternative product of the two product having a larger exponent, and Corbal does not explicitly discloses the aligning of the mantissa according to the alignment shift amount as calculated by the difference exponent, but Corbal discloses in [0035], that the mantissa values of figure 3A may need to be shifted to effect correct alignment in view of their respective exponent value.  
However, Galal teaches an exponent difference of the two products serving as an alignment shift amount for a product of the two products having a P201808038US0143smallest exponent (Galal teaches a method to perform CMA FMA fused multiply add (A*C)+B (abstract), fig. 4 shows the circuit to implement the CMA FMA, an exponent difference receive the exponent of values, the output of the exponent difference is input to the aligner, [0046] the smaller exponent is shifted right by the amount of exponent difference), and an alignment shift amount for an addend relative to an alternative product of the two product having a larger exponent (Galal, fig. 4 shows the circuit to implement the CMA FMA, an exponent difference receive the exponent values, the output of the exponent difference is input to the aligner, [0046] the smaller exponent is shifted right by the amount of exponent difference; 
align the addend relative to the alternative product having the larger exponent; and (Galal, fig. 4 shows the circuit to implement the CMA FMA, the output of the exponent difference is input to the aligner, [0046] the addend with the smaller exponent is shifted right by the amount of exponent difference)
align the product having the smallest exponent relative to the alternative product having the larger exponent according to the alignment shift amount. (Galal, fig. 4 shows the circuit to implement the CMA FMA, the output of the exponent difference is input to the aligner, [0046] the addend with the smaller exponent is shifted right by the amount of exponent difference)
Galal teaches a method to perform FMA having 3 operands A, B, and C to produce the result of (A*C)+B, and performing the multiplication (A*C) in parallel with performing the exponent difference (Galal, figure 3 and 4, [0035]). However, since Corbal’s SVMADD has five operands and performs 2 multiplication and add operations, multiple exponent differences are needed in order to align the extra floating point inputs
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Corbal’s super MADD as shown in figure 3A to perform the exponent difference and multiplication in parallel as shown in figure 4 of Galal. This modification would have been obvious because by performing the exponent difference and multiplication in parallel, it removes the exponent difference stage from the critical path between the multiplier and adder; thereby shortening the total latency of the design as recognized by Galal in paragraph [0035].

Regarding claim 9, the combined system of Corbal in view of Galal discloses the invention as in the parent claim above, including the executable instructions further add or subtract the mantissas for each of the two products according to a sign of the addend and the two products (Corbal, [0040] with sign control, the VSMADD instructions can be generically stated as V1[] = +/- (a*V2[]) +/- (b*V3[]) +/- V1[], three bits of the immediate operand are used to specify a positive or negative sign for each one of the (a*V[]), (b*V2[]), V1[]).
Regarding claim 10, the combined system of Corbal in view of Galal discloses the invention as in the parent claim above, including the executable instructions further retain a selected number of bits while discarding an alternative number of bits of the product for aligning the product having the smallest exponent relative to the alternative product having the larger exponent (Galal, fig. 4 shows the circuit to implement the CMA FMA, the output of the exponent difference is input to the aligner, [0046] the addend with the smaller exponent is shifted right by the amount of exponent difference. When alignment is performed, the mantissa bits are shifted by the amount of exponent difference, the most or least significant bits are dropped while new bits are inserted on the other end).  

Regarding claim 11, the combined system of Corbal in view of Galal discloses the invention as in the parent claim above, including the executable instructions further retain a selected number of bits while discarding an alternative number of bits of the addend for aligning the addend relative to the alternative product having the larger exponent (Galal, fig. 4 shows the circuit to implement the CMA FMA, the output of the exponent difference is input to the aligner, [0046] the addend with the smaller exponent is shifted right by the amount of exponent difference. When alignment is performed, the mantissa bits are shifted by the amount of exponent difference, the most or least significant bits are dropped while new bits are inserted on the other end).

Regarding claim 12, the combined system of Corbal in view of Galal discloses the invention as in the parent claim above, including the executable instructions further normalize and round an intermediate summation or difference of aligned mantissas for each of the two products and the aligned addend to a targeted precision (Galal, figure 4, normalization is perform using normalizer, and the rounder rounds the result to output the significand result).  
Regarding claim 13, the combined system of Corbal in view of Galal discloses the invention as in the parent claim above, including perform a mixed-precision FMMA operation by using one or more inputs, one or more outputs, or a combination thereof in a selected format; or perform a hybrid-fused FMMA operation by enabling a very low precision format (VLP) operand to use a plurality of formats (Galal, figure 4 performs the FMA operation where one or more inputs A, B, and C and one output significand result in double precision format where the mantissa is 53 bit).

Regarding claims 1-6, they recite method claims that are corresponding to the apparatus claim 8-13, respectively. Thus, they are rejected for the same reasons as claim 8-13, respectively.
 
Regarding claims 15-16 and 18-19, they recite product claims that are corresponding to the apparatus claim 8-9 and 12-13, respectively. Thus, they are rejected for the same reasons as claim 8-9 and 12-13, respectively.

Regarding claims 17, it recites product claim that is corresponding to the apparatus claim 10-11, respectively. Thus, it is rejected for the same reasons as claim 10-11.

Claim 7, 14, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Corbal in view of Galal as applied to claim 1, 8, and 15, respectively, above, and further in view of Wang et al (US - 20170293470) hereinafter Wang.
The system claim 14 is addressed before the method claim 1 and product claim 20.

Regarding claim 14, the combined system of Corbal in view of Galal discloses the invention as in the parent claim above, including performing the floating point FMA operation as shown in figure 4 of Galal, and performing floating point the super MADD [i.e. FMMA] as shown in figure 3A, [0029-0035] of Corbal. 
The combined system of Corbal in view of Galal does not explicitly teaches the precision format of the FMA operation as half-precision, and the precision format of the super MADD [i.e. FMMA] as very low precision (VLP), which is a format using less than sixteen bit. The combined system of Corbal in view of Galal also does not explicitly teaches the mode to selectively configured to perform half-precision or less than half-precision.
However, Wang teaches a system that is configured to perform a configured to perform half-precision or less than half-precision (Wang, figure 2 [0006] is a block diagram illustrating an exemplary floating-point pipeline configured to generate adjustment signals for multiple precision format. [0022-0023] 32 bit and 16 bit are used as examples of higher and lower precision floating point representation, any of various precision (e.g., 8-bit, 64-bit, 128 bit may be used. Thus for higher precision is interpreted to be 16 bit and lower is 8 bit [i.e. less than sixteen bit]. Figure 3 shows exemplary of 32 bit and 16 bit floating point format, where it comprises a sign bit, exponent bit, and mantissa bit).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the combined system of Corbal in view of Galal to perform in two difference modes, first mode is half-precision and second mode is 8 bit (less than sixteen bit) as shown in figure 2 [0022-0023] of Wang. This modification would have been obvious because it would provide the system to switch between low performance mode and high performance mode. Doing so would allow the system to performance efficiently because computing low performance, less precision [i.e. less than 16 bit] is faster than computing high performance, high precision [i.e. 16 bit or half-precision].

Regarding claims 7 and 20, recite method claim and product claim that are corresponding to the system claim 14. Thus they are rejected for the same reasons. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Klein – US 20170220319 
Klein discloses a FMA floating point that perform an alignment shift of the unrounded addend on an unrounded exponent and an unrounded mantissa as well as perform a rounding correction for the addend in parallel to the actual alignment shift (abstract). Klein discloses that US 20140188966 (Galal) hereby incorporated herein by reference in its entirely [0010].
Swartzlander – US 20100121898 
Swartzlander discloses a floating point fused dot product unit that includes two multipliers and exponent compare unit (figure 6). The multipliers are multiplied in parallel to find the 2 products, and compare the exponent of the products, then perform the alignment. However Swartzlander does not teach the 5th operand addend and does not accumulate the value.
Yu – US 6523055 
Yu discloses a MAC that can perform in two mode, first mode is to perform [A,B]*[C,D]+E and second mode is to perform A*C+B*D+E (abstract). However, Yu does not disclose the fused multiply accumulate and the precision is higher than 16 bit.
Wang – US 20140067895
Wang discloses a method to perform FMA, where the multiplication and the computation of exponents are performed in parallel. However, Wang does not explicitly disclose to align the smaller exponent product or addend.
Swartzlander – US 8626813 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY DUONG/Examiner, Art Unit 2182                                                                                                                                                                                            (571)272-2764

/Aimee Li/Supervisory Patent Examiner, Art Unit 2183